Perlin, C.J. Claimants seek recovery of a total sum of $43,800.00 resulting from professional services performed on behalf of the Village of Weston by the claimants, pursuant to contracts entered into between the claimants and the Village of Weston. The parties in this case have submitted a stipulation, which sets forth in part the following: “3. That claimants submitted bills for their services, and that said bills were approved by the Corporate Authorities of the Village at a duly constituted meeting. “4. That the amounts set forth in Paragraph 6 hereof are the fair and reasonable value of the services performed by the claimants, and that said amounts are due and owing. “5. That, as a direct and proximate result of the acquisition by the State of Illinois of all of the property comprising said Village of Weston, thus removing all such property from the tax rolls as tax exempt property, the said Village will be precluded from levying or collecting any future property taxes, thus destroying the ability of said Village to provide funds to pay the amounts claimed by the claimants herein. “6. That the following (reduced) amounts represent and are a fair and reasonable settlement and compromise of the claims herein, which, as compromised, are as follows: Samuel A. La Susa ..................$ 30,000.00 Louis Ancel.......................... 5,800.00 William S. Lawrence and Associates, Inc. 6,000.00 Edmund M. Burke and Associates, Ltd. .. 2,000.00 total ................................$ 43,800.00 “9. That each of the claimants herein is justly entitled to receive from the State of Illinois in this cause the amounts set forth in Paragraph 6 hereof.” The stipulation further states that “upon the approval of said claims in this proceeding, the Corporation Authorities of the Village of Weston will take such action as may be necessary to cause the dissolution of said Village of Weston as a municipal corporation.” There being no question in dispute, the claimants are hereby awarded the sum of $43,800.00 to be distributed as set forth in the foregoing stipulation.